DETAILED ACTION
This action is in response to the preliminary amendment filed 12/15/2020.  Claim 10 is currently amended.   Claim 11 is newly added.  No claims have been canceled.  Presently, claims 1-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/15/2020.  These drawings are acceptable.

Claim Objections
Claims 2-7, 10 and 11 contain the following informalities:  
Claim 2 recites the limitation “an upper end surface of the valve seat” in lines 5-6.  Claim 2 recites the limitation “an upper end surface of the valve seat” in lines 4-5.  Therefore, it appears that the limitation “an upper end surface of the valve seat” in lines 5-6 of claim 2 should be “the upper end surface of the valve seat”. 
Claim 3 recites the limitation “the second internal slot” in line 7.  It appears that the limitation of “the second internal slot” in line 7 of claim 3 should be “a second internal slot”.
Claim 4 recites the limitation “of the second positioning shafts” in line 8.  It appears that the limitation of “of the second positioning shafts” in line 8 of claim 4 should be “of second positioning shafts”.
Claim 4 recites the limitation “of the second planetary gears” in line 10.  It appears that the limitation of “of the second planetary gears” in line 10 of claim 4 should be “of second planetary gears”.
Claim 6 recites the limitation “a third planetary gear” in lines 4-5.  Claim 6 depends from claim 4.  Claim 4 recites the limitation “a third planetary gear” in line 13.  Therefore, it appears that the limitation of “a third planetary gear” in lines 4-5 of claim 6 should be “the third planetary gear”.
Claim 6 recites the limitation “a bearing disc” in line 11.  Claim 6 depends from claim 4.  Claim 4 recites the limitation “a bearing disc” in line 4.  Therefore, it appears that the limitation of “a bearing disc” in line 11 of claim 6 should be “the bearing disc”.
Claim 6 recites the limitation “an internal wall of the insulation sleeve” in line 13.  Claim 6 depends from claim 4.  Claim 4 recites the limitation “an internal wall of the insulation sleeve” in line 16.  Therefore, it appears that the limitation of “an internal wall of the insulation sleeve” in line 13 of claim 6 should be “the internal wall of the insulation sleeve”.
Claim 10 recites the limitation “the first magnetic steel face” in line 3.  It appears that the limitation of “the first magnetic steel face” in line 3 of claim 10 should be “a first magnetic steel face” or “first magnetic steel face”.
Claim 11 recites the limitation “the second magnetic steel face” in line 5.  It appears that the limitation of “the second magnetic steel face” in line 5 of claim 11 should be “a second magnetic steel face” or “second magnetic steel face”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-11 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record does not disclose or suggest a self-retaining, magnetically-coupled and directly-operated four-way reversing valve wherein a valve body includes a D pipe, an S pipe, a C pipe and an E pipe, which are connected to a lower end surface of the valve seat, the motor transmission structure includes a motor worm gear and a planetary gearbox kit, a non-through blind hole is formed in a center of the valve seat with a central shaft being embedded in the blind hole and the central shaft sequentially connects the reversing valve disc and the planetary gearbox kit in combination with the other limitations of the claim.
Claims 2-11 depend from claim 1, either directly or indirectly, and, therefore, claims 2-11 contain the indicated allowable subject matter of claim 1.
Hirata et al. (US 6125885) discloses a rotary channel-selector valve having a plurality of flow pipes connected to a valve seat.  The Hirata et al. reference does not disclose or suggest a magnetically-coupled four-way reversing valve and the motor transmission structure includes a motor worm gear and a planetary gearbox kit, a non-through blind hole is formed in a center of the valve seat with a central shaft being embedded in the blind hole and the central shaft sequentially connects the reversing valve disc and the planetary gearbox kit.
Ehret et al. (US 4077424) discloses a liquid distributor valve assembly having a plurality of flow pipes connected to a valve seat, a plurality of gearing to control a valve disc.  The Ehret et al. reference does not disclose or suggest a magnetically-coupled four-way reversing valve and the motor transmission structure includes a motor worm gear and a planetary gearbox kit, a non-through blind hole is formed in a center of the valve seat with a central shaft being embedded in the blind hole and the central shaft sequentially connects the reversing valve disc and the planetary gearbox kit.
Boom et al. (US 20200215899) discloses an adjustment device having a worm gear (10) that interacts with a gearing system that includes a planetary gear (18).  The Boom et al. reference does not disclose or suggest a magnetically-coupled four-way reversing valve, a non-through blind hole is formed in a center of the valve seat with a central shaft being embedded in the blind hole and the central shaft sequentially connects the reversing valve disc and the planetary gearbox kit wherein a valve body includes a D pipe, an S pipe, a C pipe and an E pipe, which are connected to a lower end surface of the valve seat.
Lim (US 20180149237) discloses an internal planetary reduction gear.  The Lim reference does not disclose or suggest a magnetically-coupled four-way reversing valve, a non-through blind hole is formed in a center of the valve seat with a central shaft being embedded in the blind hole and the central shaft sequentially connects the reversing valve disc and the planetary gearbox kit wherein a valve body includes a D pipe, an S pipe, a C pipe and an E pipe, which are connected to a lower end surface of the valve seat.
Combs (US 20080060706) discloses a valve assembly having a worm gear.  The Combs reference does not disclose or suggest a magnetically-coupled four-way reversing valve, a non-through blind hole is formed in a center of the valve seat with a central shaft being embedded in the blind hole and the central shaft sequentially connects the reversing valve disc and the planetary gearbox kit wherein a valve body includes a D pipe, an S pipe, a C pipe and an E pipe, which are connected to a lower end surface of the valve seat.  
Burgess et al. (US 20130175463) discloses a magnetically coupled handwheel that operates a worm gear to actuate a valve.  The Burgess et al. reference does not disclose or suggest a four-way reversing valve, a non-through blind hole is formed in a center of the valve seat with a central shaft being embedded in the blind hole and the central shaft sequentially connects the reversing valve disc and the planetary gearbox kit wherein a valve body includes a D pipe, an S pipe, a C pipe and an E pipe, which are connected to a lower end surface of the valve seat.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The claims contain several objections noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753